124 Ga. App. 224 (1971)
183 S.E.2d 410
PARKE, DAVIS & COMPANY
v.
MAYES et al. (two cases).
46317, 46318.
Court of Appeals of Georgia.
Argued June 1, 1971.
Decided July 9, 1971.
Powell, Goldstein, Frazer & Murphy, Edward E. Dorsey, Stuart E. Eizenstat, for appellant.
Wall & Campbell, Alford Wall, Andrew W. Estes, for appellee.
BELL, Chief Judge.
These cases were brought to recover for damages arising from the illness of aplastic anemia caused by the consumption of chloromycetin, a drug manufactured by Parke, Davis & Company. Counsel are in accord that the appellant pharmaceutical company gave proper and sufficient warning to the medical profession of the potential hazards accompanying the use of the drug chloromycetin. They also agree: that the drug was available to no one except by the prescription of a qualified medical doctor; that the dosages allegedly causing the aplastic anemia here were prescribed by a qualified doctor; and that the prescribing doctor had read all of these warnings issued by the company and knew of the possible dangers involved in the use of the drug. Under these circumstances, the company fulfilled its duty and no liability attached. Ordinarily, in the case of prescription drugs, a warning as to possible danger in its use to the prescribing physician is sufficient. Webb v. Sandoz Chemical Works, 85 Ga. App. 405 (69 SE2d 689); Stottlemire *225 v. Cawood, (Dist. Col.) 213 FSupp. 897; Davis v. Wyeth Laboratories, Inc., 399 F2d 121 (6); Oppenheimer v. Sterling Drug, Inc., 7 Ohio App. 2d 103 (219 NE2d 54); Johnston v. Upjohn Co. (Mo.) 442 S.W.2d 93 (1).
There are no facts in this case which might effectuate an exception to the rule such as that applied in the Wyeth Laboratories Case, supra; Love v. Wolf, 226 Cal. App. 2d 378 (38 Cal. Rptr. 183); or Gottsdanker v. Cutter Laboratories, 182 Cal. App. 2d 602 (6 Cal. Rptr. 320). See Annot. 79 ALR2d 290.
The judgments of the trial court denying appellant's motion for summary judgment are reversed with direction to enter judgment in each case for Parke, Davis & Company, the defendant below.
Judgment reversed with direction. Pannell and Deen, JJ., concur.